SHAW, Justice (dissenting).
I respectfully dissent. This Court in Ex parte Cranman, 792 So.2d 392, 405 (Ala. 2000), held that "[a] State agent shall be immune from civil liability in his or her personal capacity when the conduct made the basis of the claim against the agent is based upon the agent's ... formulating plans, policies, or designs ...." I believe that the firefighter's activities in the instant case of driving around the City of Selma, "learning streets and areas, [and] inspecting streets and layout" of the area are part of "formulating plans" for purposes of Cranman State-agent immunity. Specifically, it appears that in the instant case the firefighter was both learning and determining routes and locations in the City as part of planning responses to future fires or other emergencies.
Wise, J., concurs.